RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–21 are pending.
Claim 21 is new.
Claims 4, 6–8 and 16–17 are objected to.
Claims 1–3, 5, 9–15 and 18–21 are rejected.
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
The Applicant argues that the amended claim limitations of the independent claims including the limitation “selecting a center point of the cluster as a reference location matched to the image” into claim 1, for example, is not taught in the prior art rejection that includes references Tanioka et al. (2011/0282570), Chang et al. (2012/0070090), and Glover et al. (2017/0067748) and is thus allowable. Remarks filed on 8/5/2021 at 10-11.
The Examiner respectfully disagrees. Although the subject matter of dependent claim 6 was previously indicated as allowable but for its dependency to the independent claims, the entirety of the dependent claim subject matter has not been brought forth into the independent claims. Furthermore, it is clear that the Glover reference includes 
The claim mappings have been updated to reflect the amended limitations which can be found below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), and further in view of Glover et al. (2017/0067748).
Regarding claims 1 and 13, Tanioka substantially teaches A location providing method implemented by a server comprising at least one processor configured to execute computer-readable instructions included in a memory, the location providing method (¶¶15-16) comprising:
extracting, by the at least one processor, matched location information corresponding to the image based on the text (Fig. 2; ¶29, via step 252, device 101 can take a picture of map 202 using camera 118; ¶31, image recognition server 121 can analyze and extract information associated with image 222, including address, geographic coordinates, etc.; Fig. 3; ¶39, ability to extract information using OCR methods is disclosed; see also Fig. 4A; Figs. 3 and 4A; ¶41, particular address of interest can be obtained, for example location 304 as shown in handwritten map 302),
providing, by the at least one processor, the message to one or more second clients through a communication session established between the first client and the one or more second clients associated with the messaging application (¶18, map assist module 114 can drive a camera to capture pictures and store them; ¶17, it can assist in navigation of a user with respect to an image of a map captured by camera 118, and perform the functionalities of Figs. 2-4C; ¶41, the particular extracted text data can be communicated to mobile device including coordinates of the address extracted and display an image 406 depicting such data for navigation purposes; Chang teaches specifically transportation of information over instant messaging protocols, such as XMPP).

Chang from the same field of endeavor teaches extracting, by the at least one processor, text from an image received through a messaging application executed on a first client (Fig. 2A, 3A; ¶9, image can be captured via system such as 208 which can be transmitted to server 206 in a form of, for example, an instant messaging application such as Jabber using XMPP protocols; see also ¶5 and 12);
generating, by the at least one processor, a message containing the image and the reference location; (¶9, user can capture an image of a map; identifying of text within an image can be done via optical character recognition methods, such as, for example, name of a town that is displayed on the map; ¶12, a first computing device has the ability to determine contents of digital images; said device can also receive such image from a second device and then provide relevant information based on the analyzed information; Tanioka teaches that images can also be transmitted across various devices as shown in Fig. 2) and
the extracting the matched location information including extracting respective matched location information associated with a plurality of points of interest (POIs) (Fig. 2A/2B, user can enter a query to receive relevant point of interest information such as nearby businesses; ¶52, search system 300 can conduct a detailed search of relevant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Tanioka using Chang to easily move information from one device to another device employing a well-known technology such as instant messaging (¶4). Such ease of data movement would have facilitated use cases such as a user wanting to move the same information to several different devices using medium such as instant messaging, or even to share the information amongst other users which is a popular activity generally performed on mobile devices.
However, the teachings do not explicitly teach determining a cluster corresponding to the respective matched location information of two or more POIs among the plurality of POIs; and selecting a center point of the cluster as a reference location matched to the image.
Glover from the same field of endeavor teaches determining a cluster corresponding to the respective matched location information of two or more POIs among the plurality of POIs (Fig. 8; ¶52, searched and identified relevant POIs located within search area 800 or likely relevant POIs within search area can be identified as being within a cluster 810, for example);
selecting a center point of the cluster as a reference location matched to the image (Fig. 8; ¶¶107-09, center point of shape of the POI cluster 810 can be determined as an 'arbitrary' POI for various purposes of POI management; for example, the arbitrary POI can be selected to have a reference point as a center of a shape of a POI cluster so that the nearest named point or intersection can be chosen);


Regarding claim 12, Tanioka, Chang and Glover teaches A non-transitory computer-readable record medium storing instructions that, when executed by at least .

Claims 2, 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), and further in view of Zhou NPL ("Deep Convolutional Neural Networks for Map-Type Classification", May 26, 2018).
Regarding claim 2, Tanioka, Chang and Glover teach the limitations of claim 1. However, the teachings do not explicitly teach determining, by the at least one processor, whether the image is a map image using machine learning based image classification.
Zhou NPL from the same field of endeavor teaches determining, by the at least one processor, whether the image is a map image using machine learning based image classification (Abstract; p. 2, available dataset can be identified using machine learning and deep learning techniques to identify type of maps for a given dataset, such as topographic map, urban scene map, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zhou NPL to advance the progress of geographical artificial intelligence prevalent in everyday life such as Google Maps, Bing Maps, etc. Tanioka would have been improved by searches being conducted using images as well as simple text searches or location information searches as taught in Tanioka, Chang, and Glover.

.

Claims 3 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), further in view of Zhou NPL ("Deep Convolutional Neural Networks for Map-Type Classification", May 26, 2018), and further in view of Bostick et al. (2018/0202811).
Regarding claim 3, Tanioka, Chang, Glover and Zhou NPL teach the limitations of claim 2. However, the teachings do not explicitly teach wherein the extracting the text comprises extracting the text from the image using an optical character recognition (OCR) technique in response to determining the image is a map image.
Bostick from the same field of endeavor teaches wherein the extracting the text comprises extracting the text from the image using an optical character recognition (OCR) technique in response to determining the image is a map image (Fig. 3; ¶¶24-25, given a geographical/topological map, OCR methods can be performed on the image of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.
Regarding claim 14, Tanioka, Chang and Glover teach the limitations of claim 13. However, the teachings do not explicitly teach wherein the at least one processor is configured to execute the computer-readable instructions to: determine whether the image is a map image using machine learning based image classification, and extract the text from the image using an optical character recognition (OCR) technique in response to determining the image is a map image.
Zhou NPL from the same field of endeavor teaches wherein the at least one processor is configured to execute the computer-readable instructions to: determine whether the image is a map image using machine learning based image classification (Abstract; p. 2, available dataset can be identified using machine learning and deep learning techniques to identify type of maps for a given dataset, such as topographic map, urban scene map, etc.), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zhou NPL to advance the progress of geographical artificial intelligence prevalent in everyday life such as Google Maps, Bing Maps, etc. Tanioka would have been improved by searches being conducted using images as well as simple text searches or location information searches as taught in Tanioka, Chang, and Glover.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.

Claims 5, 10, 11, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), and further in view of Bostick et al. (2018/0202811).
Regarding claims 5 and 15, Tanioka, Chang and Glover teach the limitations of claims 1 and 13 respectively. Glover further teaches each of the plurality of POIs being associated with a POI name and corresponding location information (Figs. 2A/2B/8, plurality of POIs can be identified with respect to an arbitrary POI, for example; Fig. 3/5A/5B, POI data store can include data such as POI ID/Data 510/512 and geographic data 530).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Glover to receive more relevant information regarding current location of a device. By having the ability to receive information from alternative sources [i.e. Google/search engine/etc.] having 
However, the teachings do not explicitly teach wherein the selecting includes selecting the center point as the reference location based on the matched location information, and the extracting the matched location information includes extracting location information associated with a matched point of interest (POI) name corresponding to the text by referring to a POI table including the plurality of POIs.
Bostick from the same field of endeavor teaches wherein the selecting includes selecting the center point as the reference location based on the matched location information, and the extracting the matched location information includes extracting location information associated with a matched point of interest (POI) name corresponding to the text by referring to a POI table including the plurality of POIs (Figs. 2A and 3; ¶¶36-37, a feature in a topological map such as shown in Fig. 3 at 300 which its names are extracted using OCR methods can be mapped onto specific location given location information found in map data 117 so that the relevant topological map information can be accessed from the map 320),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.

Regarding claims 10 and 19, Tanioka, Chang and Glover teach the limitations of claims 1 and 13 respectively. Chang further teaches the image is included in another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Tanioka using Chang to easily move information from one device to another device employing a well-known technology such as instant messaging (¶4). Such ease of data movement would have facilitated use cases such as a user wanting to move the same information to several different devices using medium such as instant messaging, or even to share the information amongst other users which is a popular activity generally performed on mobile devices.
However, the teachings do not explicitly teach wherein the providing the message is performed in response to determining the text matches a POI name, and the matched location information corresponds to the POI name.
Bostick from the same field of endeavor teaches wherein the providing the message is performed in response to determining the text matches a POI name (¶36, OCR can determine names of features contained in the image, such as landmarks, building, etc.; ¶37, location matching the text can be searched in map data 117 for particular locations that were determined by the OCR), and
the matched location information corresponds to the POI name (Fig. 3, such matched location can be shown after being mapped to a particular location in Fig. 3), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve 

Regarding claims 11 and 20, Tanioka, Chang, Glover and Bostick teach the limitations of claims 10 and 19 respectively. Bostick further teaches wherein the providing the message comprises providing additional information that includes Internet content associated with the match location information (¶29, for example, relevant locations such as a bus route can be identified; to help with navigation, mapping program 112 can retrieve "a timetable associated with the bus line" in order to determine expected arrival time of bus route needed to reach the destination; ¶10, network communications over Internet is possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), and further in view of Dyor (2011/0231493).
Regarding claim 21, Tanioka, Chang and Glover teach the limitations of claim 1. Chang further teaches wherein the image is received through the communication session established by the messaging application, (Fig. 2A, 2B; ¶9, communications via instant messaging application such as Jabber using XMPP is disclosed; ¶34, images can be sent over via XMPP protocol to a particular destination) and

Dyor from the same field of endeavor teaches the providing includes providing the message through the communication session to all of the one or more second clients and the first client (¶29, ability to provide information to every single target recipients that are designated or would be pertinent to receive such information of a mobile notification is disclosed; such communication of the notification includes a delivery over a session such as an instant messaging session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Dyor to provide relevant notification information to every available mobile notification endpoint such that the notification is ensured delivery. By ensuring delivery through multiple endpoints, the user intending to receive such delivery would be sure of the information that was being conveyed so that proper responsive action can be taken in the future.
Allowable Subject Matter
Claims 4, 6–8 and 16–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
 
/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458